                  Case 5:16-cv-01370-BLF Document 533 Filed 09/09/21 Page 1 of 3




           X




                                                           Pulaski County, Arkansas


          Zoove Inc., Virtual Hold Technology LLC and VHT StarStar LLC

      X




Sumotext Corp.                                                                                                                                133,795.50
201 E Markham St
                                                                                                                                              0.00
Little Rock, AR 72201
                                                                                                                                              133,795.50


                                                                                                                                              133,795.50
                                                                                                                                              18,954.36 [as of 8/6/21]
                                      March 6, 2020
                                                                                                                                              0.00
                                                                                                                                              152,749.86



  x
                                                                                                                                             36.66


                                                                                                                                              0.00



                                                                                                        S DISTR
                                                                                                     ATE       IC
                                                                                                   ST            T
                                                                                               D
                                                                                                                                     Susan Y. Soong
                                                                                                                         CO
                                                                                          E
                                                                                        IT




                                                                                                                           UR
                                                                                      UN




                                                                                                                             T
                                                                                      N O RT




                                                                                                                              NI A




                                                  9/9/2021
                                                                                                                          OR
                                                                                        HE




                                                                                                                         IF




                                                                                               N
                                                                                                                         AL
                                                                                               R




                                                                                                   DI
                                                                                                        S T RI T O F C
                                                                                                              C
                                 Case 5:16-cv-01370-BLF Document 533 Filed 09/09/21 Page 2 of 3
                                                                                                                                              EJ-130
 Plaintiff/Petitioner:                 Sumotext Corp.                                             CASE NUMBER:

Defendant/Respondent: Zoove Inc., Virtual Hold Technology LLC, and VHT StarStar LLC                              16-CV-01370-BLF


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                   wages owed.
       b.                   child support or spousal support.
       c.         x         other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                    a. on (date):
      b. name, type of legal entity if not a natural person, and                       b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                              last known address of joint debtor:




      c.               Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.               Possession of real property: The complaint was filed on (date):
                       (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)                The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                               judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)                The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)                The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                               judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                               to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                               415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                      (a)      The daily rental value on the date the complaint was filed was $
                      (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                                Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                     WRIT OF EXECUTION                                                        Page 2 of 3
                           Case 5:16-cv-01370-BLF Document 533 Filed 09/09/21 Page 3 of 3
                                                                                                                                         EJ-130
Plaintiff/Petitioner:         Sumotext Corp.                                                 CASE NUMBER:

Defendant/Respondent: Zoove Inc., Virtual Hold Technology LLC, and VHT StarStar LLC                         16-CV-01370-BLF


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
